El Juez Asociado Señob Wolf,
emitió la opinión del tribunal.
En nna denuncia en qne se imputa la portación de un cuchillo no es necesario alegar el largo de dicha arma, aunque tal detalle sería necesario si se imputara al acusado la portación de un cortaplumas de bolsillo.
*95Tampoco es necesario negar eni la denuncia todas, las excepciones qne la ley contiene. Estas no forman parte ‘de la definición. El Pueblo v. Cortés, 24 D.P.R. 208, y El Pueblo v. Rosenstadt, 28 D.P.R. 952.
Por otra parte, no estamos satisfechos de qne la prueba demuestra que el acusado en realidad portaba un .arma prohibida. A excepción de un testigo, ninguna otra persona presente vió al acusado en posesión de tal arma. La única persona que así declaró en contra del acusado fue la esposa de un hombre con quien el acusado había tenido rata pelea y ella no demuestra claramente que el acusado ■en verdad portaba el arma. Bajo estas circunstancias, se§úm sugiere el fiscal, accedemos a la revocación de la sentencia.
El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.